Opinion by
White, J.
§ 632. Oath in forma pauperis on error. The plaintiff in error did not execute a bond, but made an affidavit in these words: “That he is unable to give bond forsupersedeas, as required by law. That he has tried to give such bond and failed.” This affidavit is not in compliance with or in conformity to the provisions of the stat*339ute regulating appeals and writs of error in cases where the party is unable to give bond. [Pas. Dig. art. 6180; and see also the case of Green v. Martin, 43 Tex. 653.]
January 18, 1877.
Dismissed.